DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Foreign Priority 
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 16, 17,18, 19, 22, 23 and 25 are objected to because of the following informalities:  
a. Claim 16 recites “the solid” in line 5. Although, it is understood the claim is referring to “the solid body” as introduced in line 1 (of claim 16), for consistency and clarity of record Applicant is encouraged to refer to the same feature by the same reference name. 
b. Claim 16 recites “the modifications” in line 8, line 9 and line 10. Although, it is understood the claim is referring to the “plurality of modifications” as introduced in line 7 (of claim 16), for consistency and clarity of record Applicant is encouraged to refer to the same feature by the same reference name. 
c. Claim 17 recites “the modifications” in line 2. Although, it is understood the claim is referring to the “plurality of modifications” as introduced in line 7 (of claim 16), for consistency and clarity of record Applicant is encouraged to refer to the same feature by the same reference name.
d. Claim 17 recites “the cracks” in line 1. Although, it is understood the claim is referring to the “subcritical cracks” as introduced in line 11 (of claim 16), for consistency and clarity of record Applicant is encouraged to refer to the same feature by the same reference name.
e. Claim 18 recites “…modifications” in line 2. Although, it is understood the claim is referring to the “plurality of modifications” as introduced in line 7 (of claim 16), for consistency and clarity of record Applicant is encouraged to refer to the same feature by the same reference name.
f. Claim 19 recites “the cracks” in line 1. Although, it is understood the claim is referring to the “subcritical cracks” as introduced in line 11 (of claim 16), for consistency and clarity of record Applicant is encouraged to refer to the same feature by the same reference name.
g. Claim 19 recites “the modifications” in line 2. Although, it is understood the claim is referring to the “plurality of modifications” as introduced in line 7 (of claim 16), for consistency and clarity of record Applicant is encouraged to refer to the same feature by the same reference name.
h. Claim 22 recites the number of “modifications” in line 2. Although, it is understood the claim is referring to the “plurality of modifications” as introduced in line 7 (of claim 16), for consistency and clarity of record Applicant is encouraged to refer to the same feature by the same reference name.
i. Claim 22 recites “the first block of modifications” in line 6. Although, it is understood the claim is referring to the “first block of modification lines” as introduced in line 4 (of claim 22), for consistency and clarity of record Applicant is encouraged to refer to the same feature by the same reference name.
j. Claim 22 recites “the first region” in line 11. Although, it is understood the claim is referring to the “first partial detachment region” as introduced in line 6 (of claim 22), for consistency and clarity of record Applicant is encouraged to refer to the same feature by the same reference name.
k. Claim 22 recites “the first or second region” in line 13. Although, it is understood the claim is referring to the “first partial detachment region” or the “second partial detachment region” as introduced in line 6 and line 10 respectively (of claim 22), for consistency and clarity of record Applicant is encouraged to refer to the same feature by the same reference name.
l. Claim 22 recites “the second block of modifications” in line 10. Although, it is understood the claim is referring to the “the second block of modification lines” as introduced in line 7 (of claim 22), for consistency and clarity of record Applicant is encouraged to refer to the same feature by the same reference name.
m. Claim 22 recites “the first region” in line 14. Although, it is understood the claim is referring to the “first partial detachment region” as introduced in line 6 (of claim 22), for consistency and clarity of record Applicant is encouraged to refer to the same feature by the same reference name.
n. Claim 22 recites “the second region” in line 14. Although, it is understood the claim is referring to the “second partial detachment region” as introduced in line 10 (of claim 22), for consistency and clarity of record Applicant is encouraged to refer to the same feature by the same reference name.
o. Claim 23 recites “the modifications in the first block” in line 1. Although, it is understood the claim is referring to the “first block of modification lines” as introduced in line 4 (of claim 22), for consistency and clarity of record Applicant is encouraged to refer to the same feature by the same reference name.
p. Claim 25 recites “the modifications” in line 2. Although, it is understood the claim is referring to the “plurality of modifications” as introduced in line 7 (of claim 16), for consistency and clarity of record Applicant is encouraged to refer to the same feature by the same reference name.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


a. Claim 16 recites the limitation "laser beams” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
b. Claim 16 recites the limitation "the subcritical cracks” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
b. The term “sub-critically” in claim 16 is a relative term which renders the claim indefinite. The term “sub-critically” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of expediting prosecution the Office is going to interpret the term “sub-critically” as
indicated by the following from page 4 of Applicant’s specification: Sub-critical means “that the crack propagation comes to a halt or stops before the crack splits the solid into at least two parts.”
b. Claim 17 recites the limitation "sections” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
c. Claim 20 recites the limitation "their center” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
d. Claim 20 recites the limitation "their center” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
e. Claim 20 recites the limitation "the other side” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
f. Claim 22 recites the limitation "the number of modifications” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
f. Claim 22 recites the limitation "the individual lines” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
g. Claim 23 recites the limitation "pulse spacings” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
h. Claim 24 recites the limitation "the individual sub-critical cracks” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 16-19, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kunishi et al (PG Pub 2013/0312460; hereinafter Kunishi).


    PNG
    media_image1.png
    265
    289
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    422
    820
    media_image2.png
    Greyscale

Regarding claim 16, refer to Fig. 1 through Fig. 7 (primary emphasis on Fig. 4, Fig. 6 and Fig. 7 provided above), Kunishi teaches a method for producing a detachment region 11 in a solid body 10 (para [0040-0081]), the method comprising: providing the solid body having a crystal lattice (para [0041]) and that is at least partially transparent to laser beams (as evident by the formation of 12) emitted by a laser (para [0040-0057]); and modifying the crystal lattice of the solid by a laser beam (para [0052-0057]), wherein the laser beam penetrates through a main surface (top surface) of a detachable solid portion of the solid body (see Fig. 6 and Fig. 7 above), wherein a plurality of modifications 12 are produced in the crystal lattice (para [0052-0057]), wherein the modifications are formed in a plane parallel to the main surface and at a distance L1 from one another (see Fig. 4 and para [0040-0044]), wherein as a result of the modifications, the crystal lattice cracks regions surrounding the modifications sub-critically in at least one portion (contained to layer 12), wherein the subcritical cracks 12c (modification appear in the form of cracks) are arranged in a plane parallel to the main surface  (see Fig. 4 and para [0040-0044]).
Regarding claim 17, refer to Fig. 1 through Fig. 7 (primary emphasis on Fig. 6 and Fig. 7 provided above), Kunishi teaches the cracks 12c pass at least in sections through a majority of the modifications (see Fig. 3 and Fig. 4).
Regarding claim 18, refer to Fig. 1 through Fig. 7 (primary emphasis on Fig. 6 and Fig. 7 provided above), Kunishi teaches the claimed method of producing a detachment region 11 in a solid body 10 (see claim 16 above). The recitations to “the crystal lattice tears in a portion spaced apart from a center of each modification” are properties and/or characteristics of the material compositions undergoing the same process. The applied prior art, teaching a substantially identical method, renders the claimed method unpatentable because the claimed properties and characteristics (i.e. the crystal lattice tearing) are presumed inherent. See MPEP 2112.01(I).
According to the MPEP 2112.01(I) (Product and Apparatus Claims --- When the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions Are Presumed to be Inherent):
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252,1255,195 USPQ 430,433 (CCPA1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709,15 USPQ2d 1655,1658 (Fed. Cir. 1990).
Applicant may rebut this finding by proving the prior art apparatus and the claimed apparatus are not substantially identical or by proving the prior art apparatus does not possess the claimed properties and characteristics. See esp. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (holding a claim anticipated, even though the claimed panels were limited by properties and functions not within the prior art, because appellants failed to show the prior art did not possess the characteristics claimed); see also Titanium Metals Corp. v. Banner, 778 F.2d 775 (Fed. Cir. 1985) (a claimed compound’s claimed property, albeit the property newly discovered, did not patentably distinguish from the prior art compound that met the claimed compound); see also, MPEP 2112.01(II). Applicant is reminded that argument of counsel is not evidence. MPEP 2145(I).
Regarding claim 19, refer to Fig. 1 through Fig. 7 (primary emphasis on Fig. 6 and Fig. 7 provided above), Kunishi teaches the cracks 12c pass at least in sections at a distance from a majority of the modifications (see Fig. 3 and Fig. 4).
Regarding claim 21, refer to Fig. 1 through Fig. 7 (primary emphasis on Fig. 6 and Fig. 7 provided above), Kunishi teaches the laser has a pulse spacing between 0.01 µm and 10 µm and a pulse repetition frequency between 16 kHz and 1024 kHz (para [0082-0083]).
Regarding claim 24, refer to Fig. 1 through Fig. 7 (primary emphasis on Fig. 6 and Fig. 7 provided above), Kunishi teaches the claimed method of producing the individual sub-critical cracks 12c in the detachment region 11 of a solid body 10 (see claim 16 above). The recitations to “the individual sub-critical cracks combine to form a main crack through which the solid body is at least partially split.” are properties and/or characteristics of the material compositions undergoing the same claimed process. The applied prior art, teaching a substantially identical method, renders the claimed method unpatentable because the claimed properties and characteristics (i.e. combining of the sub-critical cracks to form a main crack) are presumed inherent. See MPEP 2112.01(I).
Prior Art
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Wagner (US Patent No. 8,796,114) teaches a method for slicing a substrate wafer.

Allowable Subject Matter
3.	Claims 20, 22, 23 and 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The following is a statement of reasons for the indication of allowable subject matter:
Claim 20 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 20, a first number of modifications are produced with their center on one side of the detachment region and a second number of modifications are produced with their center on the other side of the detachment region.
Claim 22 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 22, in at least two different regions of the solid body, the number of modifications produced per cm2 is different; a first block of modification lines is produced in a first region, the individual lines of the first block being produced spaced apart from one another by less than 20 km; a first partial detachment region is formed by the first block of modifications; a second block of modification lines is produced in a second region, the individual lines of the second block being produced spaced apart from one another by less than 20 km; a second partial detachment region is formed by the second block of modifications; the first region and the second region are spaced apart from one another by a third region; in the third region, none or substantially no modifications or fewer modifications per cm2 compared with the first or second region are produced by the laser beam; and the first region is spaced apart from the second region by more than 20 km.
Claim 23 would be allowable, because they depend on allowable claim 22.
Claim 22 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 22, in at least two different regions of the solid body, the number of modifications produced per cm2 is different; a first block of modification lines is produced in a first region, the individual lines of the first block being produced spaced apart from one another by less than 20 km; a first partial detachment region is formed by the first block of modifications; a second block of modification lines is produced in a second region, the individual lines of the second block being produced spaced apart from one another by less than 20 km; a second partial detachment region is formed by the second block of modifications; the first region and the second region are spaced apart from one another by a third region; in the third region, none or substantially no modifications or fewer modifications per cm2 compared with the first or second region are produced by the laser beam; and the first region is spaced apart from the second region by more than 20 km.
Claim 25 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 25, the modifications are produced in a first section of the solid body such that a main crack is formed extending through a plurality of the sub-critical cracks; after the formation of the main crack, modifications are produced in at least one further section of the solid; and the main crack is further guided through cracks in an area of the further modifications into the at least one further section.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895
/KYOUNG LEE/Primary Examiner, Art Unit 2895